                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

DARRELL WARREN                                                                   PLAINTIFF

v.                              Case No. 4:18-cv-00248-KGB/JTK

DOC HOLIDAY, et al.                                                           DEFENDANTS

                                               ORDER

        The Court has received the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 8). No objections have been filed, and the

time to file an objection has passed. After careful consideration, the Court concludes that the

Proposed Findings and Recommendations should be, and hereby are, approved and adopted in

their entirety as this Court’s findings in all respects (Dkt. No. 8).

        It is, therefore, ordered that:

        1.      Plaintiff Darrel Warren’s sexual harassment claim against separate defendant D.

Bilbrock is dismissed without prejudice.

        2.      Mr. Bilbrock and separate defendant Doc Holiday are dismissed without prejudice

as defendants from this action.

        So ordered this 29th day of October, 2018.



                                                      _____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
